Citation Nr: 1430192	
Decision Date: 07/03/14    Archive Date: 07/10/14

DOCKET NO.  11-18 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.M. Casula, Counsel


INTRODUCTION

The Veteran had active service from July 1975 to January 1987.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2010 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA) which denied service connection for bilateral hearing loss.  By June 2011 rating decision, the RO granted service connection for tinnitus and assigned a 10 percent rating, effective Augsut 26, 2009; thus, that issue is no longer before the Board.  Further, the Veteran was scheduled for a Travel Board hearing at the RO in April 2012, but he indicated in a phone call, prior to the hearing, that he intended to withdraw his appeal and did not report for the scheduled hearing.


FINDING OF FACT

The competent and probative evidence of record preponderates against a finding that the Veteran has bilateral hearing loss for VA disability purposes


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

II. Factual Background and Analysis

Service connection may be granted for disability which is the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992). 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran contends he should be entitled to service connection for bilateral hearing loss, based on a report of exposure to excessive noise during service. 

The record reflects that the Veteran's exposure to excessive noise/acoustic trauma in service has essentially been conceded based on his primary occupation in service of refueler operator and motor operator chief, as well as him receiving rifle expert and pistol expert badges.  The Board has no reason to discount this finding.  Further, by June 2011 rating decision, the RO granted service connection for tinnitus, essentially based on the Veteran's exposure to excessive noise in service and the supporting VA medical opinion provided in June 2011.  What is missing is objective evidence showing that he has hearing loss disability for VA purposes.  In that regard, the VA examination conducted in June 2011 did not show hearing loss disability for VA purposes.  38 C.F.R. § 3.385.  See also Palczewski v. Nicholson, 21 Vet.App. 174 (2007) (upholding VA's requirement that claimants seeking compensation for hearing loss must meet the requirements of section 3.385).

As noted above, the threshold requirement for service connection to be granted is competent medical evidence of the current existence of the claimed disorder.  Brammer  v. Derwinski, supra. 

Full consideration has been given to the Veteran's assertions that he has bilateral hearing loss related to service.  While he is competent to report he has hearing loss, he has not provided competent medical evidence to support a finding of bilateral hearing loss disability for VA disability purposes.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case, the presence of a hearing loss disability that meets the criteria of section 3.385, falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Hearing loss as it relates to meeting the requirements of 38 C.F.R. § 3.385 is not the type of condition that is amenable to mere lay diagnosis, as the evidence shows that audiometric and word recognition testing is needed to properly diagnose the disorder.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, supra; 

As the Veteran does not have bilateral hearing loss disability, as defined by regulation, service connection is not warranted.  The preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claim for service connection for bilateral hearing loss must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 ; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


